Appeal by the defendant from *549a judgment of the Supreme Court, Queens County (Sherman, J.), rendered March 2, 1990, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the closure of the courtroom during the testimony of an undercover officer was proper. After a hearing, the court concluded that the closure was necessary for the officer’s safety, because the officer testified that he was still operating in an undercover capacity in Queens County. We find that this conclusion was proper (see, People v Hinton, 31 NY2d 71, cert denied 410 US 911; People v Brown, 172 AD2d 844; People v Hazzard, 177 AD2d 594; People v Planes, 158 AD2d 481; People v Richards, 157 AD2d 753, affd 77 NY2d 969).
We have reviewed the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Kunzeman, J. P., Sullivan, Balletta and Ritter, JJ., concur.